ORDER

PER CURIAM.
Defendant, Reshay Wright, appeals from a judgment entered by the trial court on a jury verdict finding her guilty of possession of methamphetamine with the intent to distribute, in violation of section 195.211 RSMo (2000), and possession of marijuana with the intent to distribute, in violation of section 195.211 RSMo (2000). The trial court sentenced defendant to five years imprisonment on the possession of methamphetamine count, but retained jurisdiction under section 559.115 RSMo (2000) to consider probation after 120 days of institutional treatment. The trial court sentenced defendant to twelve years imprisonment on the possession of marijuana count, to be served concurrently, but suspended execution of sentence on that count and placed defendant on five years probation.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).